BUDGE, J.
This action was commenced by the Consolidated Interstate-Callahan Mining Company, a corporation, H. G. Lougee, Benjamin C. Plammitt, Barbara Haeder, Elsie Haeder and Jacob Haeder, to quiet title to their interests in the Virginia Lode Mining Claim, in Beaver Mining District, Shoshone county, and to enjoin appellant Burke and respondents Joseph F. Morton and1 the Virginia Mining Company, a corporation, from interfering with the formers’ possession and operation of said claim. . The only issue material upon this appeal is that raised by the answer and cross-complaint of appellant wherein he asserts title to the same claim under a pretended relocation as the Big Center mining claim.
The cause was tried by the court. Findings of fact and conclusions of law were filed and a judgment entered in accordance therewith, upholding the original lqcation and decreeing all of the parties except appellant certain interests therein, and adjudging the pretended relocation of appellant null and void.
This appeal is from the judgment and from an order denying a motion for a new trial. Appellant’s brief contains numerous specifications of error, involving essentially three questions, viz.:
(1) Was the Virginia Lode mining claim forfeited for failure to do not less than $100 worth of labor or improvements for the year 1916, as required by Revised Statutes U.S., sec. 2324, U. S. Compiled Laws 1916, sec. 4620, 6 Fed. Stats. Ann., 2d ed., 533?
(2) Was there a resumption of work by the Consolidated Interstate-Callahan Mining Company within the meaning of the foregoing section?
(3) If the first two questions should be answered in the negative, was appellant, by reason of his previous connection *675with the Virginia Mining Company as a stockholder, and president thereof, qualified to make a valid relocation ?
As to the first question, the court found that the Consolidated Interstate-Callahan Mining Company, acting for itself and its co-owners, did during the year 1916 and prior to the thirty-first day of December thereof, “do, perform and place at least- one hundred ($100) dollars worth of work and improvements upon said Virginia Lode Mining Claim as and for the annual labor for the year 1916. ’ ’
We have carefully 'gone through the entire record and examined the extensive briefs upon this question, and while it is true that there is a sharp conflict in the evidence, we are clearly of the opinion that there is substantial evidence to support this finding. The case, therefore, falls within the well settled rule, so frequently announced by this court, that findings of fact made from conflicting evidence will not be disturbed where there is substantial evidence to support them. (C. S., sec. 7170; Davenport v. Burke, 30 Ida. 599, 167 Pac. 481; Hayton v. Clemans, 30 Ida. 25, 165 Pac. 994; McKeehan v. Vollmer-Clearwater Co., Ltd., 30 Ida. 505, Ann. Cas. 1918E, 1197, 166 Pac. 256; Holland v. Avondale Irr. District, 30 Ida. 479, 166 Pac. 259; Hemphill v. Moy, 31 Ida. 66, 169 Pac. 288; Independence Placer Mining Co. v. Knauss, 32 Ida. 269, 181 Pac. 701.)
Having reached the conclusion that the trial court’s finding is sustained by the evidence, the question as to resumption of work becomes immaterial, and further it is unnecessary to decide the question of appellant’s status with reference to the Virginia Mining Company, since the claim having been protected by the requisite amount of assessment work was not open to relocation by anyone.
We have examined the other alleged errors, but they < are .without merit.
The judgment is affirmed. Costs are awarded to respondents.
Morgan, C. J., and Bice, J., concur.